Per Curiam.
This appeal is premature and must be dismissed. Bargain House v. Jefferson, 180 N.C. 32, 103 S.E. 922. Even so, in the exercise of our discretion, we will state that so long as the consent judgment in the previous action is not modified or set aside with respect to the above provisions, the fact that permanent damages were awarded therein will not constitute a bar to the present action. And a consent judgment may be modified or set aside only in the manner pointed out in King v. King, 225 N.C. 639, 35 S.E. 2d 893, and authorities cited therein.
Appeal dismissed.